DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 05/02/2022.  
Claim(s) 1-4, 7-11, 13-17, 20 is/are pending in the application.
Independent claim(s) 1, 8, 14 was/were amended.
Dependent claim(s) 13 was/were amended.
Claim(s) 5-6, 12, 18-19 was/were canceled.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/02/2022 has been entered.

Allowable Subject Matter
Claim(s) 1-4, 7-11, 13-17, 20 is/are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1-4, 7-11, 13-17, 20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 8, 14 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-4, 7-11, 13-17, 20 and specifically independent claim(s) 1, 8, 14, the prior art search was found to neither anticipate nor suggest a method/system/medium, comprising:  providing the VR environment; receiving, from an end user in the VR environment, inputs indicative of a user-drawn path drawn by the end user in the VR environment, the user-drawn path originating at a position of the end user and terminating at a terminal point in the VR environment, wherein receiving the inputs includes receiving pointer-location information indicative of a pointer location in the VR environment pointed to by the end user along the user-drawn path; generating a plurality of waypoints along the user-drawn path, wherein generating the plurality of waypoints includes: generating a first waypoint of the plurality of waypoints responsive to determining that the pointer location is above a first threshold distance from a position of the end user in the VR environment in real time as the end user draws the user-drawn path in the VR environment, and generating a second waypoint of the plurality of waypoints responsive to determining that the pointer location is above a second threshold distance from the first waypoint in real time as the end user draws the user-drawn path in the VR environment; moving the end user to the first waypoint of the plurality of waypoints; pausing the end user at the first waypoint; and moving, responsive to a criterion being met, the end user to the second waypoint of the plurality of waypoints (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Pasqua (US 2006/0089794 A1); and
Perez, III et al. (US Pat. 10,373,342 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612